Citation Nr: 0938301	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
erythema multiforme, oral lesions, currently evaluated as 10 
percent disabling.   
 

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The Veteran requested a hearing before the decision review 
officer on his substantive appeal in March 2007, however, 
withdrew his request in August 2009.

In a January 2008 rating decision, the RO increased the 
evaluation for the service-connected erythema multiforme 
disability from 0 to 10 percent disabling, effective May 26, 
2006.  In accordance with AB v. Brown, 6 Vet. App. 35 (1993), 
the Veteran will generally be presumed to be seeking the 
highest rating available, and it follows that a partial grant 
of an increased rating does not terminate an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of the appeal, the RO increased the rating 
to 10 percent; however, the basis of the grant is unclear.  
In a February 1994 rating decision, the RO granted service 
connection and assigned a noncompensable rating for erythema 
multiforme, oral lesions.  In the rating action, the RO noted 
detailed the Veteran's in-service treatment for treatment of 
ulcerative lesions of the lips, gingival buccal mucosa and 
throat.  In that same rating decision, the RO specifically 
denied service connection for a rash on the back and anterior 
chest wall.

The Veteran submitted an Application for Compensation and 
Pension in May 2006 on which he identified the disability he 
was claiming as erythema multiforme.  The RO treated that as 
a claim for increase and in the September 2006 rating action 
on appeal, denied the claim for increase.  The Veteran 
disagreed and in a January 2008 rating decision, the RO 
increased the rating to 10 percent.  In the explanation for 
the increase, the RO referred to treatment records pertaining 
to welts on the left side of the body and a rash of the 
scalp, back and arms, assessed as dermatitis.   

Since the initial grant of service connection was for oral 
lesions only and there is a prior final rating decision which 
denied service connection for a rash of the back and chest, 
the RO's recent rating action raises questions as to the 
extent of the service-connected disability.  The rating 
actions must be clarified.  

The Board notes that there is no current medical evidence 
pertaining to complaints or treatment of oral lesions.  On 
remand, the RO should clarify the nature of the service-
connected disability and obtain medical evidence necessary to 
rate the service-connected condition only.  The July 2006 VA 
examination detailed a dermatological examination of the 
body, without reference to oral lesions or any history 
thereof.  That examination is thus inadequate to rate the 
condition.  38 C.F.R. § 4.2 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the record and 
clarify the nature of the service-
connected disability.  In doing so, the 
RO must specifically refer to the 
February 1994 rating decision and initial 
grant of service connection.  If it is 
determined that the only service-
connected disability is erythema 
multiforme, oral lesions, appropriate 
steps must be taken to notify the 
Veteran.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the current nature of the 
erythema multiforme, oral lesions.  Prior 
to the examination, the RO must clarify 
for the examiner that exact nature of the 
service-connected disability.  If the 
condition is limited to erythema 
multiforme, oral lesions, the examiner 
must be informed that the examination is 
limited to manifestations of that 
condition only.  The claims folder must 
be made available to the examiner for 
review.  The examiner should detail and 
complaints and manifestations related to 
the specific condition identified by the 
RO.  If is determined that the condition 
is erythema multiforme, oral lesions, the 
pertinent findings would be related to 
the mouth only.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the Veteran's claim remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


